— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Winick, J.), imposed February 14, 1985, upon his conviction of burglary in the second degree and grand larceny in the second degree, on his plea of guilty, the sentence being concurrent indeterminate terms of imprison*672ment of from IV2 to 4Vz years on the burglary conviction and from 1 to 3 years on the grand larceny conviction.
Sentence affirmed.
Because the defendant was convicted of a violent felony offense committed after he had been released on bail on a pending felony charge, the court properly ordered the indeterminate sentence imposed in the instant case to run consecutively to the indeterminate sentence imposed on the prior felony conviction (see, Penal Law § 70.25 [2-b]). The record supports the sentencing court’s determination that there were no mitigating circumstances bearing directly upon the manner in which the instant crimes were committed which would permit the imposition of concurrent sentences (see, Penal Law § 70.25 [2-b]). Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.